
	
		I
		111th CONGRESS
		1st Session
		H. R. 2263
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Ms. Sutton introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to eliminate
		  the waiting periods for people with disabilities for entitlement to disability
		  benefits and Medicare, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disability Equity
			 Act.
		2.Elimination of 5-month
			 waiting period for benefits based on disability
			(a)Disability
			 insurance benefits
				(1)In
			 generalThe first sentence of section 223(a)(1) of the Social
			 Security Act (42 U.S.C. 423(a)(1)) is amended by striking (i) for each
			 month and all that follows through the first month in which he
			 is under such disability and inserting the following: for each
			 month beginning with the first month during all of which such individual is
			 under a disability and in which such individual becomes so entitled to such
			 insurance benefits.
				(2)Waiting period
			 eliminated from determination of benefit amount
					(A)In
			 generalThe first sentence of section 223(a)(2) of such Act (42
			 U.S.C. 423(a)(2)) is amended by striking in— and all that
			 follows through and as though and inserting the following:
			 in the first month for which such individual becomes entitled to such
			 disability insurance benefits, and as though.
					(B)Conforming
			 amendmentThe second sentence of section 223(a)(2) of such Act
			 (42 U.S.C. 423(a)(2)) is amended by striking subparagraph (A) or (B) of
			 such sentence, as the case may be and inserting such
			 sentence.
					(3)Elimination of
			 defined term
					(A)In
			 generalSection 223(c)(2) of such Act is repealed.
					(B)Conforming
			 amendments
						(i)The
			 heading of section 223(c) of such Act (42 U.S.C. 423(c)) is amended to read as
			 follows: Definition of Insured Status.
						(ii)Section 223(c)(1)
			 of such Act (42 U.S.C. 423(c)(1)) is amended by striking For purposes of
			 subparagraph (B) of this paragraph, when the number of quarters in the
			 last sentence and inserting the following:
							
								(2)In applying
				paragraph (1)(B), when the number of
				quarters
								.
						(b)Widow’s
			 insurance benefits based on disability
				(1)In
			 generalSection 202(e)(1)(F) of such Act (42 U.S.C. 402(e)(1)(F))
			 is amended to read as follows:
					
						(F)if she satisfies subparagraph (B) by
				reason of clause (ii) thereof, the first month during all of which she is under
				a disability and in which she becomes so entitled to such insurance
				benefits,
						.
				(2)Elimination of
			 defined termSection 202(e) of such Act (42 U.S.C. 402(e)) is
			 amended—
					(A)by striking
			 paragraph (5); and
					(B)by redesignating
			 paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7),
			 respectively.
					(c)Widower’s
			 insurance benefits based on disability
				(1)In
			 generalSection 202(f)(1)(F) of such Act (42 U.S.C. 402(f)(1)(F))
			 is amended to read as follows:
					
						(F)if he satisfies subparagraph (B) by
				reason of clause (ii) thereof, the first month during all of which he is under
				a disability and in which he becomes so entitled to such insurance
				benefits,
						.
				(2)Elimination of
			 defined termSection 202(f) of such Act (42 U.S.C. 402(f)) is
			 amended—
					(A)by striking
			 paragraph (5); and
					(B)by redesignating
			 paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7),
			 respectively.
					(d)Elimination of
			 waiting period for commencement of periods of disabilitySection
			 216(i)(2)(A) of such Act (42 U.S.C. 416(i)(2)(A)) is amended by striking
			 , but only and all that follows and inserting a period.
			(e)Effective
			 datesThe amendments made by subsection (a) shall apply with
			 respect to benefits under section 223 of the Social Security Act, or under
			 section 202 of such Act on the basis of the wages and self-employment income of
			 an individual entitled to benefits under such section 223, for months following
			 the month in which this Act is enacted. The amendments made by subsections (b)
			 and (c) shall apply with respect to benefits based on disability under
			 subsection (e) or (f) of section 202 of the Social Security Act (42 U.S.C. 402)
			 for months following the month in which this Act is enacted. The amendment made
			 by subsection (d) shall apply only with respect to applications for disability
			 determinations filed under title II of the Social Security Act on or after the
			 date of the enactment of this Act.
			3.Elimination of waiting
			 period for medicare disability benefits
			(a)In
			 generalSection 226(b) of the
			 Social Security Act (42 U.S.C. 426(b))
			 is amended—
				(1)in paragraph (2)(A), by striking ,
			 and has for 24 calendar months been entitled to,;
				(2)in paragraph (2)(B), by striking ,
			 and has been for not less than 24 months,;
				(3)in paragraph (2)(C)(ii), by striking
			 , including the requirement that he has been entitled to the specified
			 benefits for 24 months,; and
				(4)in the flush matter following paragraph
			 (2)(C)(ii)(II)—
					(A)in the matter before the first complete
			 sentence, by striking for each month beginning with the later of (I)
			 July 1973 or (II) the twenty-fifth month of his and inserting
			 for each month beginning with the first month of the
			 individual’s;
					(B)in the first complete sentence, by striking
			 the twenty-fifth month of his entitlement refers to the
			 first month after the twenty-fourth month of entitlement to specified benefits
			 referred to in paragraph (2)(C) and and inserting the
			 first month of the individual’s entitlement refers to the first
			 month of entitlement to specified benefits referred to in paragraph (2)(C)
			 and; and
					(C)in the second complete sentence, by
			 striking , but not in excess of 78 such months.
					(b)Conforming
			 amendments
				(1)Subsections (f) and (h) of section 226 of
			 the Social Security Act (42 U.S.C.
			 426) are repealed.
				(2)Section 1811(2) of such Act (42 U.S.C.
			 1395c(2)) is amended by striking who have been entitled for not less
			 than 24 months and inserting who are entitled.
				(3)Section 1837(g)(1) of such Act (42 U.S.C.
			 1395p(g)(1)) is amended by striking of the later of (A) April 1973 or
			 (B) the third month before the 25th month of such entitlement and
			 inserting of the first month of such entitlement.
				(4)Section 7(d)(2)(ii) of the Railroad
			 Retirement Act of 1974 (45 U.S.C. 231f(d)(2)(ii)) is amended—
					(A)by striking “, for not less than 24
			 months”; and
					(B)by striking could have been entitled
			 for 24 calendar months, and could currently be entitled, and inserting
			 could currently be entitled.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to insurance benefits under title XVIII of the
			 Social Security Act with respect to
			 items and services furnished in months beginning after the date of the
			 enactment of this Act.
			
